Case 1:19-cv-00044-LPS Document 251 Filed 11/26/19 Page 1 of 2 PageID #: 8802



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



In Re Sensipar Antitrust Litigation                C.A. No. 19-md-2895-LPS

                                                   This document relates to:

                                                   C.A. No. 19-cv-44-LPS


                                      NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on November 26, 2019, a copy of Cipla’s Supplemental

Paragraph 3 Disclosures was served on the following as indicated:

Via E-Mail                                      Via E-Mail
Jack B. Blumenfeld                              Karen E. Keller
Brian P. Egan                                   David M. Fry
MORRIS, NICHOLS, ARSHT                          SHAW KELLER LLP
   & TUNNELL LLP                                I.M. Pei Building
1201 North Market Street                        1105 North Market Street, 12th Floor
P.O. Box 1347                                   Wilmington, DE 19801
Wilmington, DE 19899-1347                       kkeller@shawkeller.com
jblumenfeld@mnat.com                            dfry@shawkeller.com
began@mnat.com
                                                Henninger S. Bullock
Ashley E. Johnson                               Richard Spehr
Eric J. Stock                                   Karen Lin
GIBSON DUNN & CRUTCHER LLP                      Miranda Onnen
ajohnson@gibsondunn.com                         MAYER BROWN LLP
estock@gibsondunn.com                           hbullock@mayerbrown.com
                                                rspehr@mayerbrown.com
Attorneys for Amgen Inc.                        klin@mayerbrown.com
                                                monnen@mayerbrown.com

                                                Attorneys for Teva Pharmaceuticals USA, Inc.
Case 1:19-cv-00044-LPS Document 251 Filed 11/26/19 Page 2 of 2 PageID #: 8803




Dated: November 26, 2019                  Respectfully submitted,

                                          FARNAN LLP
Of Counsel:
                                           /s/ Michael J. Farnan
James W. Dabney                           Sue L. Robinson (Bar No. 100658)
Patrice P. Jean                           Brian E. Farnan (Bar No. 4089)
Dina Hoffer                               Michael J. Farnan (Bar No. 5165)
Deanne K. Cevasco                         919 North Market Street
David E. Lansky                           12th Floor
Lynn M. Russo                             Wilmington, DE 19801
HUGHES HUBBARD & REED LLP                 (302) 777-0300 (Telephone)
One Battery Park Plaza                    (302) 777-0301 (Facsimile)
New York, NY 10004                        srobinson@farnanlaw.com
(212) 837-6803                            bfarnan@farnanlaw.com
james.dabney@hugheshubbard.com            mfarnan@farnanlaw.com
patrice.jean@hugheshubbard.com
dina.hoffer@hugheshubbard.com             Attorneys for Plaintiffs
deanne.cevasco@hugheshubbard.com
david.lansky@hugheshubbard.com
lynn.russo@hugheshubbard.com




                                      2
